Citation Nr: 0921515	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-25 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for muscle injury residuals due to appendectomy and 
an operation for abscess of the abdominal wall.

2.  Entitlement to a disability rating in excess of 10 
percent for terminal ileitis, gastroesophageal reflux disease 
and hiatal hernia (gastrointestinal disabilities).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from December 1942 to 
October 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's muscle injury residuals due to appendectomy 
and operation for abscess of the abdominal wall are not 
productive of severe disability of the rectus muscle (Muscle 
Group XIX).

2.  The Veteran's gastrointestinal disabilities (ileitis, 
gastroesophageal reflux disease and hiatal hernia) are not 
productive of either partial obstruction of the peritoneum 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain or persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for muscle injury residuals due to appendectomy and 
an operation for abscess of the abdominal wall are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59 and 4.73, Diagnostic Code 5319 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for service-connected gastrointestinal disabilities 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.113 and 4.114, Diagnostic Codes 7301, 7346 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  VA must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, notice letters were sent to the Veteran in 
September 2002 and June 2008.  These letters advised him of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  In 
the June 2008 notice, he was also advised that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id., see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He was 
also advised on what evidence and/or information is necessary 
to establish entitlement to an effective date should benefits 
be granted.  Id.

The Board acknowledges that the notice letter sent to the 
Veteran in September 2002 does not fully meet the 
requirements set forth in Vazquez-Flores, but the June 2008 
notice does, although it is not sufficient as to timing.  
However, any prejudice caused by the late notice has been 
cured by content-compliant notice and subsequent adjudication 
in a February 2009 Supplemental Statement of the Case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(defects in timing of notice may be cured by affording the 
Veteran appropriate notice and subsequent adjudication).  For 
these reasons, the Board finds that the Veteran will not be 
prejudiced by the adjudication of his claims at this time.  

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claims.

The duty to assist includes providing the Veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Veteran was afforded VA examinations in 
September 2002, April 2005 and August 2008.  Significantly, 
the Board observes that he does not report that the condition 
has worsened since he was last examined, and thus a remand is 
not required solely due to the passage of time.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran.  Additional efforts to assist 
or notify him would serve no useful purpose.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of his claims. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the Veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
staged ratings are appropriate for an increased rating claim 
whenever the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Muscle Injury Residuals

The Veteran is service-connected for residual injury to the 
rectus abdominus muscle (Muscle Group XIX) caused by an 
appendectomy and subsequent operation for an abscess of the 
abdominal wall, which is currently evaluated as a moderately 
severe muscle disability (i.e., 30 percent disabling) under 
Diagnostic Code 5319.

Regulations contemplate a moderately severe disability of 
muscles as the result of a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
sloughing of soft parts, and intermuscular scarring.  The 
Board notes in the present case that the Veteran's muscle 
injury is due to surgical removal of the appendix with 
subsequent infection and excision of an abscess of the 
abdominal wall, rather than by a missile.  Nevertheless, 
evaluation of a moderately severe muscle disability requires 
evidence showing hospitalization for a prolonged period for 
treatment of the wound; a record of consistent complaints of 
cardinal signs and symptoms of muscle disability; and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings of entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups, and indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with the sound side can be ascertained.  
Tests of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3). 

Severe disability of muscles is the result of a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, and intermuscular binding and scarring.  It requires 
evidence of hospitalization for a prolonged period for 
treatment of the wound, and consistent complaints of cardinal 
signs and symptoms of muscle disability worse than those 
shown for moderately severe muscle injuries; and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in the missile 
track; indications on palpitation of loss of deep fascia or 
muscle substance, or soft flabby muscles in the wound area; 
and abnormal swelling and hardness of the muscles in 
contraction.  Tests of strength, endurance or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  38 
C.F.R. § 4.56(d)(4).  If present, the following are also 
signs of severe muscle disability: (a) x-ray evidence of 
minute multiple scattered foreign bodies; (b) adhesion of the 
scar to one of the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the bone rather 
than true skin covering; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

The Veteran's complaints relating to his muscle injury 
include intermittent pain at the site of the surgical scars; 
sharp, pulling and/or pinching sensation with activity (e.g., 
exercising) or when he lies down on his left side but 
sometimes when he sits too; weakness in the right lower 
abdominal quadrant; and discomfort when lifting on the right 
side.  His pain flares up approximately 3 to 4 times per week 
lasting 12 to 24 hours, usually precipitated by physical 
activity.  Rest alleviates his pain.  He does not use any 
medications for his pain.  

The Veteran underwent VA examinations in September 2002, 
April 2005 and August 2008 in relation to his claim for an 
increased disability rating for his residuals from the 
appendectomy and subsequent operation for an abdominal wall 
abscess.  Examination of the abdomen in September 2002 
revealed the presence of three scars on the abdomen, but only 
two are related to his service-connected appendectomy and 
subsequent operation for an abdominal wall abscess (the third 
scar is from a prostatectomy, which is not service-
connected).  The examiner failed to find any sign of keloid 
formation, ulceration, edema, weakness or loss of 
subcutaneous tissue in the area of the appendectomy.  Nor did 
the examiner find that there was any loss of muscle.

Examinations conducted in April 2005 revealed there to be 
slight tissue loss of the lower portion of the rectus muscle 
amounting to about 1/6 or less of the volume of that muscle.  
It was noted that this was fairly minimal tissue loss.  There 
was tenderness in the right lower quadrant of the abdomen 
with heavy scarring there.  There was depression of the 
abdominal wall at the point where there was tissue loss, but 
no incisional or ventral hernia was found.  Also no inguinal 
hernia was found.  The examiner also noted that there is most 
likely adhesion of muscle at the abdominal wall causing the 
pulling/pinching sensation, but there is no indication of 
bone, joint or nerve damage.  Muscle strength was found to be 
fair.  

The VA examination conducted in August 2008 was to evaluate 
the Veteran's scars, but is instructive as to the Veteran's 
reported symptoms, as set forth above.  The examiner found 
that the Veteran's residual scarring resulted in a one inch 
depressed area that is adhered to the underlying tissue and 
immobile.  Based on this VA examination, the Veteran was 
awarded a 10 percent disability rating for each scar under 
Diagnostic Code 7804 in a February 2009 rating decision.  As 
the Veteran has not disagreed with these ratings, the Board 
need not consider that portion of the Veteran's residuals 
from the appendectomy and subsequent operation for an 
abdominal wall abscess.

With regard to the Veteran's service-connected muscle injury 
residuals, the Board finds that the evidence establishes that 
the Veteran's muscle disability is not productive of more 
than a moderately severe disability.  Although the evidence 
indicates that the Veteran had a prolonged infection for 
which he underwent debridement and that there is a one inch 
depressed area where the two surgical scars meet that is 
adherent to the underlying soft tissue, it does not establish 
that there was sloughing of soft parts or intermuscular 
binding.  There is also no evidence that the scars involve 
wide damage to muscle groups.  Furthermore there are no 
indications on palpitation of loss of deep fascia or muscle 
substance, soft flabby muscles in the wound area, or abnormal 
swelling and hardness of the rectus muscle on contraction.  
There is no showing that strength, endurance and coordinated 
movements compared with the corresponding muscles on the 
uninjured side indicate a severe impairment of functioning.  

Finally, there is no evidence of the following which are 
indicative of a severe muscle disability: (a) x-ray evidence 
of minute multiple scattered foreign bodies; (b) adhesion of 
the scar to one of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial sealing over the bone 
rather than true skin covering; (c) diminished muscle 
excitability on electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile; or (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  

At most, the Veteran has flare-up pain with physical activity 
and some pinching/pulling sensation most likely due to 
adhesion of the muscle to the abdominal wall.  He, however, 
has minimal muscle loss of the rectus muscle without bone, 
joint or nerve involvement.  The preponderance of the 
evidence is, therefore, against finding that the Veteran's 
disability picture is consistent with a severe muscle 
disability.  Thus, a disability rating higher than 30 percent 
is not warranted.  The Board notes that it has taken into 
consideration whether staged ratings are warranted under Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007) (staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings).  In the present case, the medical 
evidence shows that the Veteran's muscle injury has remained 
stable over the appeal period.  Thus, staged ratings are not 
appropriate in this case.

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to establish that 
there are exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The evidence does not show that the Veteran's muscle 
injury has affected his employment.  Neither does the 
evidence show that the Veteran has had frequent periods of 
hospitalization due to this disability.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).   Thus the Board finds that the 
preponderance of the evidence is against referral of the 
Veteran's claim for extraschedular consideration.

The preponderance of the evidence being against the Veteran's 
claim, the benefit of the doubt doctrine is not for 
application.  Consequently, the Veteran's claim must be 
denied.




Gastrointestinal Disorders

The Veteran was initially service-connected for terminal 
ileitis evaluated as 10 percent disabling.  As there is no 
specific diagnostic code for ileitis, this disability was 
evaluated as analogous peritoneal adhesions, which are rated 
under Diagnostic Code 7301.  The Board notes that the 
Veteran's claims for service connection for gastroesophageal 
reflux disease (GERD) and a hiatal hernia were granted in May 
2005, but were evaluated along with the ileitis since VA 
regulation prohibits separate evaluations of these 
disabilities because it would violate the fundamental 
principle related to pyramiding.  See 38 C.F.R. §§ 4.14, 
4.113 and 4.114.  

There are diseases of the digestive system, particularly 
within the abdomen, which while differing in the sight of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbance in nutrition.  Consequently, certain 
coexisting diseases in this area do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principal relating to pyramiding as 
outlined at 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.  Thus 
diagnostic codes 7301 to 7329 inclusive, 7331, 7342, and 7345 
to 7348 inclusive will not be combined with each other.  
Rather a single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  Thus the Veteran's ileitis, 
hiatal hernia and GERD must, therefore, be rated as a single 
disability.

Under Diagnostic Code 7301, a 10 percent rating is assigned 
for moderate peritoneal adhesions with pulling pain on 
attempting to work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distension.  
A 30 percent rating is assigned for moderately severe 
peritoneal adhesions with partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain.  A 50 percent rating is assigned 
for severe peritoneal adhesions with definite partial 
obstruction shown by x-ray, with frequent and prolonged 
episodes of severe colic distension, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage.  38 C.F.R. § 4.114, 
Diagnostic Code 7301.

The Veteran's GERD and hiatal hernia are evaluated under 
Diagnostic Code 7346, which rates hiatal hernias.  Under 
Diagnostic Code 7346, a 10 percent evaluation is warranted 
where the evidence shows two or more of the symptoms for the 
30 percent evaluation of less severity.  A 30 percent 
evaluation is warranted where there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent evaluation contemplates a level of impairment which 
includes symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346. 

Words such as "moderate" and "severe" are not defined in 
the VA Schedule for rating disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6

VA and non-VA treatment records from 2001 to 2002 indicate 
the Veteran received treatment for complaints of abdominal 
pain with some bloating, nausea and reflux.  A HIDA scan 
conducted in November 2001 revealed mild anterogastric 
reflux.  

As for symptoms related to his ileitis, a history of 
adhesions with complaints of watery stools, but no pain, was 
noted in a November 2001 private treatment note.  A March 
2003 private treatment note indicates the Veteran reporting 
some constipation and side pain, but this was noted to be 
controlled.  

The Veteran underwent VA examinations in September 2002 and 
April 2005.  At the September 2002 VA examination, the 
Veteran complained of having some reflux with food coming up 
into his mouth when he eats.  He was taking Prevacid for 
that.  He reported that his bowels and bladder move 
regularly.  It was noted that there is no history of any 
abnormal weight gain or loss.  No particular findings were 
made on physical examination.  The examiner did not render 
any diagnosis of a gastrointestinal disorder, and noted that 
the Veteran did not give a history of any hernia.  An upper 
gastrointestinal study, however, revealed the presence of a 
small sliding hiatal hernia with mild reflux.  

At VA examination in April 2005, the Veteran endorsed having 
symptoms of heartburn or a sense of burning in the 
epigastrium that ascends into the chest that occur after 
meals or if he lies down too soon after eating.  He also 
complained of abdominal cramps, nausea, bloating and 
distention after eating.  He denied vomiting.  These cramps 
occur daily for a duration of about 30 to 60 minutes usually 
after the evening meal.  The symptoms are relieved by the 
passage of flatus. He also complained of pain with these 
cramps of an intensity of 8 out of 10.  The examiner noted 
that this seems to be a type of gas pain as it is relieved by 
the passage of flatus.  The Veteran takes Omeprazole for his 
symptoms.  He denied having diarrhea, but was having a 
problem with constipation until started on Arcabose.  The 
Veteran denied a history of regurgitation.

On physical examination, the Veteran appeared to be in a fair 
state of general health with good nutrition.  There was no 
evidence of anemia and his hemoglobin and hematocrit were 
good according to lab results.  There was no evidence of 
dysphagia, hematemesis, or melena.  His weight had been 
stable over the previous two years.  An upper 
gastrointestinal series revealed the bowel gas pattern was 
unremarkable.  Swallowing function was normal.  There was a 
small sliding hiatal hernia with reflux demonstrated to the 
level of the thoracic inlet.  The stomach and duodenal bulb 
were free of acute ulceration.  The visualized loops of the 
small bowel appeared normal.  The impression was small hiatal 
hernia with prominent reflux, but no ulceration or stricture.  
The examiner's diagnoses were status 63 years post 
appendectomy for perforated appendix with peritonitis and 
appendiceal abscess with incision and debridement and small 
sliding hiatal hernia with prominent gastroesophageal reflux.  

After considering all the evidence, the Board finds that the 
Veteran's GERD and hiatal hernia are his predominant 
disability as the Veteran's complaints in treatment have been 
mainly for these conditions.  Nevertheless, the Board finds 
that a disability rating higher than 10 percent is not 
warranted for the Veteran's gastrointestinal disabilities 
under either Diagnostic Code 7301 or 7346.  A higher 
disability rating is not warranted under Diagnostic Code 7346 
for the Veteran's hiatal hernia and GERD because the medical 
evidence fails to establish the he has persistent recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  The 
Veteran merely reports episodes of heart burn, bloating and 
abdominal pain (thought secondary to gas) daily after his 
evening meal.  There is no medical evidence showing the 
Veteran has dysphagia, pyrosis or regurgitation.  Nor does 
the evidence show any complaints of substernal or arm or 
shoulder pain.  Rather the Veteran only complained of 
abdominal pain.  Finally, there is no indication in the 
medical evidence that the Veteran's hiatal hernia and GERD 
symptoms have been productive of considerable impairment of 
health.  VA examination indicates the Veteran appears in 
general good health and good nutrition without evidence of 
anemia, hematemesis or melena.  Thus, a disability rating in 
excess of 10 percent is not warranted under this Diagnostic 
Code.

Furthermore, the medical evidence fails to establish that the 
Veteran's ileitis is productive of moderately severe 
peritoneal adhesions with partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain.  The upper gastrointestinal 
series conducted in September 2002 and April 2005 failed to 
show any slowing or obstruction.  Thus a higher disability 
rating is also not warranted under Diagnostic Code 7301.  

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to establish that 
there are exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The evidence does not show that the Veteran is 
unable to be employed due to his gastrointestinal 
disabilities.  Neither does the evidence show that the 
Veteran has had frequent periods of hospitalization due to 
his gastrointestinal disabilities.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Thus the Board finds that the 
preponderance of the evidence is against referral of the 
Veteran's claim for extraschedular consideration.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for a disability rating in excess of 10 percent for his 
service-connected terminal ileitis, hiatal hernia and GERD.  
The Board notes that it has taken into consideration whether 
staged ratings are warranted under Hart v. Mansfield, 21 Vet. 
App. 505, 510 (2007) (staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings).  In 
the present case, the medical evidence shows that the 
Veteran's gastrointestinal disabilities have remained mainly 
stable over the appeal period.  Thus, staged ratings are not 
appropriate in this case.

The preponderance of the evidence being against the claim, 
the benefit of the doubt doctrine is not for application.  
Consequently, the Veteran's claim must be denied.








	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability rating in excess of 30 percent 
for muscle injury residuals due to appendectomy and an 
operation for abscess of the abdominal wall is denied.

Entitlement to a disability rating in excess of 10 percent 
for terminal ileitis, gastroesophageal reflux disease and 
hiatal hernia (gastrointestinal disabilities) is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


